Citation Nr: 1811619	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-00 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability (originally claimed as back pains).


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  Jurisdiction of the Veteran's claim is currently with the RO in Atlanta, Georgia.  

This matter was previously before the Board in June 2017, at which time it was remanded for further development.  The Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App 268 (1998).

The Board notes that the Disabled American Veterans (DAV) submitted a waiver in connection with this case in January 2018.  However, the record does not contain an executed VA Form 21-22 appointing DAV as the Veteran's representative.  As such, the Board considers the Veteran unrepresented.

 
FINDINGS OF FACT

The Veteran does not have a current back disability which began during or was otherwise caused by her active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service treatment records were associated with the claim file in June 2008 and June 2015.  However, in June 2015, the Board found the service treatment records to be incomplete.  Specifically, the Board noted the absence of treatment records reflecting the following events and procedures: (1) the Veteran's report that she injured her back in mid-September 2007 when she fell approximately five feet off a rope after repelling down a tower in basic training; and (2) x-rays of the lumbar spine performed in September 2007 and a nuclear bone scan performed in October 2007, both reference by the VA examiner in his March 2012 report.  Because these records were not associated with the claim file, the Board remanded the matter to obtain them.  

In July 2017, treatment records from September 2007 were associated with the claim file.  These reflect treatment for low back pain as a result of the Veteran slipping on a wet floor and falling onto her back.  Service treatment records from early October 2007 were also associated with the claim file.  These also indicate treatment for lower back pain and the results of a bone scan (normal) and x-ray (normal).  Following the association of these treatment records with the claim file, a memorandum was added in October 2017, indicating that the VA Records Management Center (RMC) had conducted multiple searches for all records associated with the Veteran, to include the claim folder and service treatment records, and no records were located.

When a Veteran's service treatment records have been determined to be unavailable, VA has a heightened duty to assist in developing evidence to substantiate the Veteran's claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In addition, when service treatment records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that alternative sources can be submitted in place of the missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In October 2017 correspondence, VA informed the Veteran that it was unable to obtain her service treatment records and invited her to submit any evidence in her possession, including buddy statements.  No response was received.

Given the treatment records added in July 2017, reflecting the September and October 2007 events and tests described in the March 2012 VA examination and sought in the June 2015 remand, as well as the October 2017 memorandum provided by the RMC and the October 2017 correspondence to the Veteran, the Board finds that VA has met its heightened duty to assist with respect to obtaining the Veteran's service treatment records.

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Legal Criteria and Analysis

The Veteran seeks entitlement to service connection for a back disability (originally claimed as back pains).  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis, if (1) the medical issue is within the competence of a layperson; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

The Veteran asserts that while in basic training, she was dropped when repelling down a tower.  She states that for the rest of her time in basic training, she was seen in sick call and the hospital on site.  In addition, since leaving the Army, she still has severe back pain and spasms for which she has visited the emergency room.

As discussed above, a September 2007 treatment record shows that the Veteran was seen for low back pain while in service.  The record indicates that she reported severe pain as 8 out of 10.  The Veteran reported that she had been experiencing lower back pain for three days after slipping on a wet floor and falling back.  No radicular symptoms were reported, nor did she have saddle paresthesias or loss of bowel or bladder control.  She was described as awake, alert, oriented to time, place, and person, well-developed, well-nourished, healthy appearing, active, and in no acute distress.  However, her lower back exhibited tenderness on palpation and there was muscle spasm of the right and left paraspinal region.  No swelling, induration, erythema, or warmth were noted.  She was released with work and duty limitations.  

An October 2007 service treatment record reports that the Veteran still had lower back pain, but a bone scan of the area showed normal results.  Further, previous x-rays of the lumbar area also read as normal.  The record indicates that the Veteran was alert, oriented to time, place, and person, and healthy appearing.  While she had normal movement in all of her extremities, she reported that she still has consistent pain in her lower back (no radiating pain).  The record indicates that she was sent to physical therapy. 

A military physical from April 2008 indicates that the Veteran had backache and lower back strain.  Notes from this examination also indicate that she was pregnant.  On a report of medical history for her April 2008 separation examination, the Veteran did not indicate any back issues.  A notation states that during active duty she "was seen for minor illnesses only."  In the medical examination report, the examiner indicated normal for "spine, other musculoskeletal."

In March 2012, the Veteran was afforded a VA medical examination.  The examiner noted review of the Veteran's claim file, and indicated a September 2007 diagnosis of a back strain.  Regarding flare-ups, the examiner wrote that the Veteran has back pain at night and must sleep on her side.  Riding in the car for more than a half hour, she must use a pillow behind her back to relieve her back pain.  Imaging studies did not reveal arthritis and there is no vertebral fracture.  The examiner noted that the Veteran misses school and work every two months, requiring bed rest for two days because of her back condition.  However, the examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury or event.  The examiner stated that the Veteran fell 4 to 5 feet off a rope while in basic training.  The injury was evaluated during her time in service.  X-rays then and now of the lumbar spine are normal.  She has no evidence of residual injury.  Her physical examination is normal.  There is no evidence that she has suffered any damage as a result of the fall and certainly not ongoing damage.  Her back pain exists, but there is no objective data to support that her pain is as a result of her fall.  It is just as likely that she would have back pain with or without the occurrence of her fall.

The Board finds that the Veteran has not met the first element of service connection, as the Veteran does not have a diagnosis of a current disability.  The March 2012 examiner noted a back strain diagnosis in September 2007, but no evidence of a residual injury and that her examination was normal.  To the extent that the notation of a diagnosis of a back strain in September 2007 may be considered a diagnosis of a back disability, the Board finds that the same is a notation of a diagnosis in service which the examiner noted had no current residuals.  As such, the noted diagnosis is not sufficient for a finding of a diagnosed disability during the appeal period.

Moreover, there are no additional treatment records that show a diagnosis of a back disability during the appeal period.  While the Board has considered the Veteran's complaints of back pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a "disability," not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.

Based on the foregoing, the evidence does not establish the Veteran has a current back disability which began during, or was otherwise caused by, her active service.  Although the Veteran has competently reported pain since active service, pain is merely a symptom of a disability, not a disability itself.  Therefore, her appeal for service connection is denied.


ORDER

Entitlement to service connection for a back disability (originally claimed as back pains) is denied.





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


